Exhibit 10.1





First Amendment to the Employment Agreement of Lori Lipcaman


 THIS FIRST AMENDMENT (this “First Amendment”) is made as of February 28, 2020
(the “Effective Date”) to the Employment Agreement (the “Agreement”) made as of
February 15, 2018 by and between Vishay Europe GmbH, a company with limited
liability organized under the laws of Germany (“Vishay Europe”), Vishay
Intertechnology, Inc., a Delaware corporation (“Vishay”), and LORI LIPCAMAN
(“Executive”) (collectively the “Parties”).




WITNESSETH:


 WHEREAS, the Parties may amend the Agreement by agreement in writing; and


  WHEREAS, the Parties desire to amend the Agreement as set forth in this First
Amendment.


 NOW THEREFORE, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Section 4.3(a) of the Agreement is hereby amended by replacing “40%” in the
first sentence with “60%”.


2. Except as set forth in this First Amendment, all other terms and conditions
of the Agreement shall remain unchanged and in full force and effect.


4. This First Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, and all such counterparts shall constitute
the same instrument.


 IN WITNESS WHEREOF, Executive has executed this First Amendment, and Vishay
Europe and Vishay have each caused this First Amendment to be executed in its
name and on its behalf, on the date(s) below indicated.








[Signatures on next page.]













--------------------------------------------------------------------------------















VISHAY EUROPE GMBH




By:  /s/ Werner Gebhardt

Name:  Werner Gebhardt 
Title:  Managing Director 


Date:  February 28, 2020










VISHAY INTERTECHNOLOGY, INC.




By: /s/ Gerald Paul  

Name:  Dr. Gerald Paul 
Title:  Chief Executive Officer 


Date:  February 28, 2020






EXECUTIVE


/s/ Lori Lipcman

 

Lori Lipcaman


Date:  February 28, 2020

